 In the Matter of AKRON STANDARD MOLD COMPANY, EMPLOYERandPATTERN MAKERS LEAGUE OF NORTH AMERICA, AKRON ASSOCIATION,AFL, PETITIONERCase No. 8-RC-557.-Decided January 07,1950DECISIONANDDIRECTION OF DECISIONUpon a petition duly filed, a hearing was held before Carroll L.Martin, hearing officer.At the hearing the Employer and the In-tervenor, United Steelworkers of America, CIO, moved to dismissthe petition, contending that a current contract between them is abar to this petition.The hearing officer referred this motion to theBoard.For reasons given in paragraph numbered3, infra,thismotion is hereby denied?The hearing officer's other rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel. [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employees ofthe Employer.3.The question concerning representation :The Employer and the Intervenor contend that a contract executedbetween them on June 16, 1949, for a term of 1 year, is a bar to thisproceeding.The Employer and the Intervenor have had contractualrelations since July 1943.In the July 1943 contract the pattern mak-ers,whom the Petitioner here seeks to represent in a separate unit,were specifically included among the named department composingthe unit in the Employer's Akron, Ohio, plant. In January 1945,i The Employer also contended that the Petitioner's showing of interest was insufficient.The Board has repeatedly held that the showing of interest is an administrative matterfor the Board to determine, and is not litigable at the hearing.Decker Clothes,Inc.,83NLRB 484.88 NLRB No. 88.306 AKRON STANDARD MOLD COMPANY307the pattern makers' shop eras moved by the Employer f rom its Akronplant to the premises of a subsidiary corporation located at Barberton,Ohio.Although the record does not disclose the terms of any of theintervening contracts which may have been executed, the patterndepartment was omitted from the departments specifically named inthe current contract of June 16, 1949, and no grievances have beenprocessed by the Intervenor for the pattern makers.Although wageraises obtained by the Intervenor for employees at the Akron planthave been applied by the Employer to the pattern makers, the recorddiscloses at least one instance in which the Employer has dealt directlywith the pattern makers themselves concerning proposed wage in-creases inthe pattern shop.2In view of the entire record, we find that the pattern makers arenot covered by the contract between the Employer and the Intervenor,and that therefore it is not a bar to the instant proceedings.34.The record discloses that the pattern makers are skilled crafts-men who perform the usual duties of their craft.We find that theymay appropriately constitute a separate unit, if they so desire.4Asthey are subject to the general supervision of the Employer's manage-ment, and most of the patterns made by them are used in the Em-ployer's plant at Akron, they may likewise constitute part of the unitof production and maintenance employees at the Akron plant.Weshall, accordingly, direct an election in the following voting group :All pattern makers and apprentices employed at the Employer'sBarberton, Ohio, pattern shop; excluding all other employees, guards,and all supervisors as defined in the Act.However, we shall make no final unit determination at this time,but shall first ascertain the desires of these employees as expressed. inthe election hereinafter directed.If a majority vote for the Peti-tioner, they will be taken to have indicated their desire to constitutea separate appropriate unit. If a majority vote for the Intervenor,they will be taken to have indicated a desire to be bargained for aspart of the unit of production and maintenance employees presentlyrepresented by the Intervenor at the Employer's Akron plant.5.At the hearing a dispute arose between the Employer and thePetitioneras towhether three pattern makers' who were laid off inOctober and November 1949 should be eligible to vote in an election.The Petitioner asserts that they have a reasonable expectation of2 In 1946, while the Intervenor was seeking to obtain a wage increase for the employeesin the Akron plant, the Employer made an offer of a wage increase directly to the patternmakers.After consideration of this offer, the pattern makers, acting as a group, rejected it.3SeeGeneral Electric Supply Corporation,83 NLRB 1135.4W. A. Jones Foundry d MachineCo., 83 NLRB 211.bAndrew Zahoryin, Raymond Rigby, and Jack Kail.882191-51-21 308DECISIONSOF NATIONALLABOR RELATIONS BOARDbeing recalled to work and should be eligible.The Employer con-tended that these three employees were permanently separated fromtheir positions, and introduced evidence showing that for more than6 months before these employees were laid off it did not have enoughwork to keep all the pattern makers fully employed, and thereforereduced the hours of all pattern makers in order to prorate the workamong them. It is also clear from the severance notices given to theseemployees that they were permanently severed.The Employer statesthat there is no prospect of rehiring any of them within the foreseeablefuture.Under the circumstances, we find that the three patternmakers were not temporarily laid off, but were discharged, and thatthey are therefore ineligible to vote in the election herein directed.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and. supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the votinggroup described in paragraph numbered 4, above, who were employedduring the payroll period immediately preceding the date of this Di-rection of Election, including employees who did not work during saidpayroll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether they desireto be represented, for purposes 'of collective bargaining, by PatternMakers League of North America, Akron Association, AFL, or byUnited Steelworkers of America, CIO, or by neither.0